Mr. Presiding Justice Worthington delivered the opinion of the court. The evidence shows that appellant, from the date of sale, was in the substantial, exclusive possession of the property. He testifies, and is not contradicted, in answer to this question, “Did you, after said purchase, take possession of these articles, and if you did, what did you do with them % ” Answer: “I did. Had them insured in. my name, and held them in possession until seized by the .officer under defendant’s execution. I rented the building of Mrs. Friganzee, kept them stored in it, locked up, and held the key myself until my school might close, when other disposition might be made of them.” From the time of the sale, until the levy of the execution, a period of over four months, appellant had this exclusive possession. Under the decisions in McCord v. Gilbert, 64 Ill. App. 233; Ware v. Hirsch, 19 Ill. App. 274; and Bass v. Pease, 79 Ill. App. 314, we think such possession was sufficient, under the sale as proved, to vest title in appellant as against plaintiff in execution. We think also that the court erred in allowing certain questions to be asked as to what the Huckleberrys did at the time the store was broken open by the constable, and as to what they did when another and different execution was presented to them. Anything they may have said or done in the absence of their vendee, after sale made to him, could not affect his title. • For the reasons above stated, the judgment is reversed and case remanded.